DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-15 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1,11,13,14 and 15. The closest found prior art are Seghers et al (US 20080193005 A1), Nakatsugawa et al (US 20200082931A1), and Yan et al (US 20170301080 A1)

Seghers discloses visual enhancement to improve detection of pathological changes of medical images ([0006]). Seghers discloses generating subtraction image by subtracting intensities of corresponding voxels ([0034]).  

Nakatsugawa discloses diagnosis support apparatus including storing correspondence information that stores correspondence relationship between medical image and image detection between set of medical images ([0043]). 

Yan discloses system and method for medical image processing including generating temporal subtraction image ([0004]). Yan discloses performing image registration for automatic generation of temporal subtraction image ([0046-0050]). 

Neither Seghers , Nakatsugawa nor Yan, alone or in combination, teach the claim limitation of detection of pathological change over time in a portion of a captured region  including acquire a subtraction image of the first image and the second image representing the pathological change over time as a difference to identify a region of the patient's body where diagnosis is supported by the subtraction image. Seghers and Yan discloses a subtraction image, however cited references are silent to identifying a region where diagnosis is supported by the subtraction image. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1,11,13,14 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619